 Case 2:17-cr-00661-DMG Document 1099 Filed 06/29/21 Page 1 of 22 Page ID #:22510



1 Michael S. Schachter** (NY 3910205)
  Randall W. Jackson** (NY 5274048)
2 Casey E. Donnelly** (NY4936803)
3 WILLKIE FARR & GALLAGHER LLP
  787 Seventh Avenue
4 New York, New York 10019
  Tel: (212) 728-8102; Fax: (728) 728-8111
5 Email: mschachter@willkie.com
6
     Attorneys for Defendant,
7    Julian Omidi
8
     [Additional Counsel Continued On Next Page]
9
10                             UNITED STATES DISTRICT COURT
11                            CENTRAL DISTRICT OF CALIFORNIA
12
13   UNITED STATES OF AMERICA,                  Case No. CR 17-00661(A)-DMG
14               Plaintiff,                     [Assigned to Hon. Dolly M. Gee, District
                                                Court Judge]
15        vs.
                                                MR. OMIDI’S REQUEST FOR
16   JULIAN OMIDI, INDEPENDENT
     MEDICAL SERVICES INC., a                   RECONSIDERATION OF THE
17   professional corporation, SURGERY          COURT’S JUNE 15, 2021 ORDER
     CENTER MANAGEMENT, LLC, and                (Dkt. 1084); ORAL ARGUMENT
18   MIRALI ZARABI, M.D.,                       REQUESTED.
19               Defendants.
20                            .                    Date:     July 28, 2021
                                                   Time:     2:30 PM
21                                                 Place:    Courtroom of the Honorable
                                                             Dolly M. Gee
22
                                                             350 West 1st Street,
23                                                           Courtroom 8C, 8th Floor,
                                                             Los Angeles, California,
24                                              90012
25
26
27
28
          MR. OMIDI’S MOTION FOR RECONSIDERATION OF THE COURT’S ORDER, DATED JUNE 15, 2021
  Case 2:17-cr-00661-DMG Document 1099 Filed 06/29/21 Page 2 of 22 Page ID #:22511



 1 [Additional Counsel Continued From Previous Page]
 2 Simona Agnolucci (SBN 246943)
 3 WILLKIE FARR & GALLAGHER LLP
   One Front Street
 4 San Francisco, CA 94111
   Tel: (415) 858-7447, Fax: (415) 858-7599
 5 Email: sagnolucci@willkie.com
 6
   Bruce H. Searby* (SBN 183267)
 7 Edmund W. Searby*** (OH 067455)
   SEARBY LLP
 8 1627 Connecticut Ave, NW, Suite 4
   Washington, D.C. 20009
 9
   Tel: (202) 750-6106, Fax: (202) 849-2122
10 Email: bsearby@searby.law
11 *Appearing specially ** Appearing pro hac vice
12 Counsel for Defendant Julian Omidi
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               1
         MR. OMIDI’S MOTION FOR RECONSIDERATION OF THE COURT’S ORDER, DATED JUNE 15, 2021
  Case 2:17-cr-00661-DMG Document 1099 Filed 06/29/21 Page 3 of 22 Page ID #:22512



 1 TO THE CLERK OF THE COURT, ALL PARTIES AND THEIR ATTORNEYS
 2 OF RECORD HEREIN:
 3         PLEASE TAKE NOTICE that, on July 28, 2021 at 2:30 P.M., or, as soon as this
 4 matter may be heard in Courtroom 8C, of this Court, located at 350 West 1st Street, 8th
 5 Floor, Los Angeles, California, 90012, Defendant Julian Omidi (“Defendant”), by and
 6 through his counsel of record, will move and does hereby move this Court, pursuant to
 7 Local Rule 7-18(a), (c), FRCP Rule 59 and 60 (b)(1), (b)(6), to reconsider this Court’s
 8 June 15, 2021 Order (Dkt. 1084), denying Mr. Omidi’s Motion to Dismiss, filed at Dkt.
 9 1038, which was based on the Government’s improper restraint of funds and the denial of
10 Mr. Omidi’s Sixth Amendment right to counsel of choice. Mr. Omidi seeks oral argument
11 on this Motion for Reconsideration.
12         On June 29, 2021, counsel for Mr. Omidi advised the Government of this filing and
13 offered to meet and confer, if the Government believed it could be productive and might
14 lead to a common filing. The Government agreed that no meet and confer was necessary,
15 as the Government opposes Mr. Omidi’s request for reconsideration of the MTD Order.
16         This Motion is based on this Notice of Motion and Motion, the attached
17 Memorandum of Points and Authorities in support of this Motion, all matters which the
18 Court may judicially notice, the documents and pleadings previously filed with this Court,
19 including those briefs and exhibits filed with the Court in connection with Mr. Omidi’s
20 Motion to Dismiss (Dkt. 1038), and upon such oral and documentary evidence that Mr.
21 Omidi may present at the hearing of this Motion.
22
23
24
25
26
27
28
                                                2
          MR. OMIDI’S MOTION FOR RECONSIDERATION OF THE COURT’S ORDER, DATED JUNE 15, 2021
  Case 2:17-cr-00661-DMG Document 1099 Filed 06/29/21 Page 4 of 22 Page ID #:22513



 1                                             TABLE OF CONTENTS
 2                                                                                                                               Page
 3 I.     MR. OMIDI RESPECTFULLY REQUESTS RECONSIDERATION OF
          THE JUNE 15 MTD ORDER ................................................................................... 1
 4
 5        A.       The June 15th Order Denying Mr. Omidi’s Motion To Dismiss ..................... 1
 6        B.       The Court Erred When It Failed to Consider that Courts Other Than
                   the Ninth Circuit Have Found That the Sixth Amendment Protects
 7
                   Against Government Interference With A Defendant’s Right to Retain
 8                 Counsel of Choice, Regardless of Whether Counsel is Being Paid by a
                   Third Party ....................................................................................................... 4
 9
10        C.       The Court Erred In Its Consideration of Whether the Government Had
                   Established Probable Cause To Seize All of the Assets, Including
11                 Those Honestly Earned ................................................................................... 6
12
          D.       The Court Erred When It Concluded That the Government’s Civil
13                 Forfeiture Complaint Was Filed Within the Applicable Statute of
14                 Limitations....................................................................................................... 9

15 II.    CONCLUSION........................................................................................................ 15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               i
         MR. OMIDI’S MOTION FOR RECONSIDERATION OF THE COURT’S ORDER, DATED JUNE 15, 2021
  Case 2:17-cr-00661-DMG Document 1099 Filed 06/29/21 Page 5 of 22 Page ID #:22514



 1                                          TABLE OF AUTHORITIES
 2 Case                                                                                                      Page(s)
 3 Caplin & Drysdale, Chartered v. United States,
 4         491 U.S. 617 (1989)......................................................................................... 4
 5 City of Emeryville v. Robinson,
 6         621 F.3d 1251 (9th Cir. 2010) ....................................................................... 11
 7 Luis v. United States,
 8         136 S. Ct. 1083 (2016)...............................................................................9, 10
 9 Recycle for Change v. City of Oakland,
10         856 F.3d 666 (9th Cir. 2017) ......................................................................... 11
11 United States v. 22 Santa Barbara Drive,
12         Case No. 91-56184, 1997 U.S. App. Lexis 17960
13         (9th Circuit July 16, 1997) ............................................................................... 6
14 United States v. 5443 Suffield Terrace, Skokie, Ill.,
15         No. 02 C 1883, 2008 WL 4874826 (N.D. Ill. June 17, 2008),
16         aff'd, 607 F.3d 504 (7th Cir. 2010) ................................................................ 13
17 United States v. $116,000 in U.S. Currency,
18         721 F. Supp. 701 (D.N.J. 1989) ..................................................................... 12
19 United States v. $448,342.85,
20         969 F.2d 474 (7th Cir. 1992) ........................................................................... 7
21 United States v. $515,060.42 in U.S. Currency,
22         152 F.3d 491 (6th Cir. 1998) ......................................................................... 11
23 United States v. Bornfield,
24         145 F. 3d 1123 (10th Cir. 1998) ...................................................................... 7
25 United States v. Four Tracts of Prop.,
26         70 F.3d 1273 (6th Cir. 1995) ......................................................................... 11
27 United States v. Huber,
28         404 F.3d 1047 (8th Cir. 2005) ..................................................................... 6, 8
                                                ii
          MR. OMIDI’S MOTION FOR RECONSIDERATION OF THE COURT’S ORDER, DATED JUNE 15, 2021
   Case 2:17-cr-00661-DMG Document 1099 Filed 06/29/21 Page 6 of 22 Page ID #:22515



 1 United States v. James Daniel Good Prop. Titled in Name of James Daniel Good, 971
 2              F.2d 1376 (9th Cir. 1992) .............................................................................. 11
 3 United States v. Inman,
 4              483 F. 2d 738 (4th Cir. 1973) .......................................................................... 5
 5 United States v. Lazarenko,
 6              564 F.3d 1026 (9th Cir. 2009) ......................................................................... 6
 7 United States v. Puche,
 8              350 F. 3d 1137 (11th Cir. 2003) ...................................................................... 7
 9 United States v. Real Property 874 Gartel Drive, Walnut, California,
10              79 F.3d 918 (9th Cir. 1996) ........................................................................... 11
11 United States v. Ritchie,
12              2019 U.S. District LEXIS 112121 (D. Nev. 2019) ........................................ 6
13 United States v. Spiegel,
14               995 F.2d 138 (9th Cir. 1993) ........................................................................ 10
15 United States v. Stein,
16              541 F.3d 130 (2d Cir. 2008) ............................................................................ 5
17 United States v. Tencer,
18              107 F.3d 1120 (5th Cir. 1997) ......................................................................... 7
19 United States v. Yashar,
20              166 F.3d 873 (7th Cir. 1999) ......................................................................... 14
21 Other Authorities
22 L.R. 7-18(a) .............................................................................................................. 10
23 FRCP 60(b)(1), (b)(6) .............................................................................................. 10
24
25
26
27
28
                                                     iii
               MR. OMIDI’S MOTION FOR RECONSIDERATION OF THE COURT’S ORDER, DATED JUNE 15, 2021
  Case 2:17-cr-00661-DMG Document 1099 Filed 06/29/21 Page 7 of 22 Page ID #:22516



 1            Defendant Julian Omidi hereby submits this motion seeking reconsideration of
 2 portions of the Court’s Order, dated June 15, 2021, denying Mr. Omidi’s motion to
 3 dismiss (the “ MTD Order,” filed at Dkt. 1084).
 4       I.      MR. OMIDI RESPECTFULLY REQUESTS RECONSIDERATION OF
                 THE JUNE 15 MTD ORDER.
 5
 6               A.     The June 15th Order Denying Mr. Omidi’s Motion To Dismiss.
 7            On April 22, 2021, Mr. Omidi filed a Motion to Dismiss the Indictment on the basis
 8 that the Government had improperly interfered with his Sixth Amendment right to retain
 9 counsel of choice, through its illegal restraint of $127 million in assets that would
10 otherwise have been available to Mr. Omidi to fund his defense, and which also sought
11 the release of the seized funds to pay for Mr. Omidi’s legal fees through the resolution of
12 this matter.1 The Court denied Mr. Omidi’s Motion on June 15, 2021. (Dkt. 1084).
13            In relevant part, the Court found that Mr. Omidi could not raise a complaint under
14 the Sixth Amendment concerning the Government’s seizure of the $127 million, given
15 that the monies were seized from accounts held by Property Care Insurance (“PCI”) and
16 three family Trusts (the “Trusts”) to which Mr. Omidi is an beneficiary. The Court
17 concluded that even though PCI and the Trusts agreed that they would have made their
18 assets available to Mr. Omidi to fund his defense (and that they had no objection to a
19 contemporaneous release of the seized funds to Mr. Omidi’s counsel, for use in Mr.
20 Omidi’s defense), that “agreement” did not give Mr. Omidi a “viable Sixth Amendment
21 claim based on the pretrial seizure of [PCI and the Trusts’] funds.” See MTD Order at 8.
22 Instead, the Court found that a claim based on the Government’s interference with a
23 defendant’s right to retain counsel of choice was only legitimate when the defendant was
24
25
26   1
    Mr. Omidi hereby incorporates by reference the facts and each of the arguments made in
27 his Motion to Dismiss, which includes briefing and supporting exhibits filed at Dkts.
   1038, 1061, and 1068. Defined terms used herein have the same meaning as in Mr.
28 Omidi’s Motion to Dismiss.
                                                    1
              MR. OMIDI’S MOTION FOR RECONSIDERATION OF THE COURT’S ORDER, DATED JUNE 15, 2021
  Case 2:17-cr-00661-DMG Document 1099 Filed 06/29/21 Page 8 of 22 Page ID #:22517



 1 planning to retain counsel of choice with “his own money,” rather than money belonging
 2 to others.2 Id. at 8.
 3         The Court also found that even if the Sixth Amendment did apply in circumstances
 4 in which someone else was willing to pay the defendant’s legal fees, as is the case here,
 5 Mr. Omidi had not met the “threshold” standard for an evidentiary hearing under
 6 Unimex/Monsanto to determine whether the Government could demonstrate probable
 7 cause that the assets it had seized (which otherwise would have been used to retain
 8 counsel of choice) were truly forfeitable. MTD Order, at 9-10. The Court determined
 9 that Mr. Omidi had not yet made the “threshold showing that he lacks funds and access to
10 funds for his defense” to justify a Unimex/Monsanto hearing. Id. The Court noted that it
11 had released $10 million for Mr. Omidi’s legal fees in the fall of 2020 and that Mr. Omidi
12 had not explained what, if anything, was left of that sum. Id. In setting forth its
13 conclusion, the Court cited to the Second Circuit’s decision in United States v. Bonventre,
14 which found that a Monsanto hearing was premature where the defendant had not yet
15 “disclose[d] his net worth, provide[d] a comprehensive list of his assets, or explain[ed]
16 how he has been paying his significant living expenses.” MTD Order, at 9 (citing 720
17 F.3d 126, 133 (2d Cir. 2013).)
18         In addition, the Court “note[d],” but refrained from “expressly find[ing],” that
19 Magistrate Judge Kenton’s probable cause finding in 2014 had “support in the record.”
20 MTD Order at 10. In his Motion to Dismiss, Mr. Omidi had argued that the $127 million
21 in assets were improperly restrained for two reasons. First, Mr. Omidi argued that a
22 significant portion of the seized assets were earned through entirely legitimate means,
23 such as medical procedures that have never been alleged to be improper, and were seized
24 by the Government solely on the basis of a legally dubious “commingling” theory that
25
26   2
     For this same reason, the Court rejected Mr. Omidi’s claim that the Government,
27 through  its asset seizure, had also violated the Fifth Amendment’s due process clause
   when it interfered with Mr. Omidi’s right to mount a defense against the Government’s
28 allegations. (Id. at 9.)
                                                2
          MR. OMIDI’S MOTION FOR RECONSIDERATION OF THE COURT’S ORDER, DATED JUNE 15, 2021
  Case 2:17-cr-00661-DMG Document 1099 Filed 06/29/21 Page 9 of 22 Page ID #:22518



 1 permitted clean assets to be transformed into forfeitable assets simply because they were
 2 in the same bank accounts that allegedly “tainted” assets were later deposited into.
 3 Second, Mr. Omidi argued that the Government no longer had any claim to the assets it
 4 had seized in 2014, since it had failed to file a civil forfeiture action until after the
 5 applicable statute of limitations had expired and thus, all of the assets should have been
 6 released years ago, upon the passage of the statute of limitations, so that Mr. Omidi could
 7 have used them to fund his defense.
 8         The Court rejected Mr. Omidi’s first argument after finding that the Government’s
 9 commingling theory had “support in case law.” Id. at 10-11 (citing United States v.
10 Lazarenko, 564 F.3d 1026 (9th Cir. 2009), United States v. Warshak. 631 F.3d 266 (6th
11 Cir. 2010) and United States v. Huber, 404 F.3d 1047 (8th Cir. 2005). The Court
12 explained that even though Mr. Omidi was able to point to seized monies that were
13 honestly earned (“clean”), that fact did not “mean that the funds did not become
14 commingled and tainted and subject to forfeiture or that the funds were not central to the
15 commission of the alleged crimes.” MTD Order, at 12.
16         The Court also rejected Mr. Omidi’s argument that the Government had been
17 improperly restraining the seized funds since the date when the statute of limitations
18 expired in the Civil Forfeiture Case. The Court found that the defendant res in the Civil
19 Forfeiture Case was “engaged in a continuing course of conduct” to defraud insurance
20 companies and a “money laundering scheme (where all of the defendant res was involved)
21 in one or more of the money laundering transactions to conceal and disguise the nature,
22 source, location, ownership and control of the proceeds of the fraud scheme to promote
23 further criminal conduct, such that the statute of limitations restarted with each new
24 offense, rendering the claims timely.” MTD Order at 13.
25       However, notwithstanding these conclusions, the Court found that Mr. Omidi did
26 have grounds to bring a motion to release additional funds for legal fees from the sum
27 seized by the Government in 2014, since the Court’s October 8, 2020 Order (CV-18-3855,
28 Doc. #50) expressly permits Mr. Omidi to file such a motion. The Court agreed that if the
                                                 3
           MR. OMIDI’S MOTION FOR RECONSIDERATION OF THE COURT’S ORDER, DATED JUNE 15, 2021
 Case 2:17-cr-00661-DMG Document 1099 Filed 06/29/21 Page 10 of 22 Page ID #:22519



 1 parties themselves could not come to a mutual agreement about the release of additional
 2 funds, Mr. Omidi could bring such a request to the Court, so long as Mr. Omidi’s request
 3 included “sufficiently detailed information” about why additional funds were necessary.
 4 See MTD Order at 6, 15.
 5         As described in the parties’ joint status report, see Dkt. 1097, Mr. Omidi is
 6 currently in the process of collecting information for the Court for a motion to release
 7 additional funds, which will explain how Mr. Omidi pays his everyday living expenses
 8 and will describe how Mr. Omidi has paid for retained counsel in the past.
 9            B.    The Court Erred When It Failed to Consider that Courts Other Than the
                    Ninth Circuit Have Found That the Sixth Amendment Protects Against
10                  Government Interference With A Defendant’s Right to Retain Counsel of
                    Choice, Regardless of Whether Counsel is Being Paid by a Third Party.
11
12         As described above, the Court found that Mr. Omidi could not raise a complaint
13 under the Sixth Amendment concerning the Government’s seizure of the $127 million
14 because Mr. Omidi would not be retaining counsel of choice with “his own money,” but
                                                           3
15 rather that made available to him by PCI and the Trusts. Id. at 8. While the Court found
16 that the Supreme Court’s statement in Caplin & Drysdale, Chartered v. United States,
17 where the Supreme Court stated that a defendant “has no Sixth Amendment right to spend
18 another person’s money for services rendered by an attorney,” constituted a holding that
19 the Sixth Amendment does not apply in circumstances in which the defendant’s legal fees
20 would be paid by a third party, Mr. Omidi respectfully contends that the Court
21 misinterpreted the point the Supreme Court was making. 491 U.S. 617, 626 (1989). In
22 Caplin & Drysdale, the Supreme Court was distinguishing between tainted assets and
23 untainted assets and was making the pointed that tainted assets cannot be used by the
24 defendant to pay counsel because they do not belong to him—they belong to his victims,
25 vis a vis the Government. Id. (“A robbery suspect…has no Sixth Amendment right to
26
     3
27   For this same reason, the Court rejected Mr. Omidi’s claim that the Government had also
   violated the Fifth Amendment’s due process clause when it interfered with Mr. Omidi’s
28 right to mount a defense against the Government’s allegations. (Id. at 9.)
                                                4
          MR. OMIDI’S MOTION FOR RECONSIDERATION OF THE COURT’S ORDER, DATED JUNE 15, 2021
 Case 2:17-cr-00661-DMG Document 1099 Filed 06/29/21 Page 11 of 22 Page ID #:22520



 1 use funds he has stolen from a bank to retain an attorney to defend him if he is
 2 apprehended. The money, though in his possession, is not rightfully his; the Government
 3 does not violate the Sixth Amendment if it seizes the robbery proceeds and refuses to
 4 permit the defendant to use them to pay for his defense.”). Mr. Omidi does not contest
 5 that he has no right to use tainted assets to pay for his defense but Mr. Omidi contends
 6 that Caplin & Drysdale cannot be read as excluding from the Sixth Amendment a
 7 defendant’s right to use untainted assets, offered to the defendant from a family or friend
 8 or employer, to pay for his defense, without Government’s interference. No such
 9 circumstance was in front of the Court in Caplin & Drysdale.
10         While Mr. Omidi appreciates the Court’s position that the Second Circuit’s decision
11 in United States v. Stein, 541 F.3d 130, 156 (2d Cir. 2008), is distinguishable, see MTD
12 Order at 8 n.7, Mr. Omidi’s respectfully contends that Stein is in fact consistent with
13 another decision, by the Fourth Circuit Court of Appeals, that the Court may have
14 inadvertently overlooked in its analysis. In United States v. Inman, the Fourth Circuit
15 held that the “Sixth Amendment right to counsel includes…the right of any accused, if he
16 can provide counsel for himself by his own resources or through the aid of his family or
17 friends, to be represented by an attorney of his own choosing.” 483 F. 2d 738, 739-40 (4th
18 Cir. 1973). Inman remains good law and has been cited dozens of times over its forty
19 year history. Importantly, the Supreme Court never said, in either Caplin & Drysdale or
20 Monsanto, that it was overruling the Fourth Circuit’s holding on this issue—nor did it
21 have to, since the question of whether the Sixth Amendment prohibition against
22 Governmental interference applies to untainted assets offered to a defendant from a third
23 party was not in front of the Court in those cases. For these reasons, Mr. Omidi
24 respectfully requests that the Court reconsider its finding that Mr. Omidi cannot raise a
25 complaint under the Sixth Amendment simply because he is not the direct owner of the
26 assets that would fund his defense.
27
28
                                                5
          MR. OMIDI’S MOTION FOR RECONSIDERATION OF THE COURT’S ORDER, DATED JUNE 15, 2021
 Case 2:17-cr-00661-DMG Document 1099 Filed 06/29/21 Page 12 of 22 Page ID #:22521



1             C.     The Court Erred In Its Consideration of Whether the Government
                     Had Established Probable Cause To Seize All of the Assets,
2
                     Including Those Honestly Earned.
3
           As described in Mr. Omidi’s motion to dismiss, the Government seized tens of
4
     millions of dollars that even the Government agrees were not the product of any fraud, but
5
     were seized only on the basis of the Government’s comingling theory. See Dkt. 1038 at
6
     3-5. While Mr. Omidi argued that the Government had unlawfully taken completely
7
     innocent assets for no reason other than that they were in a bank account with allegedly
8
     tainted assets, the Court’s MTD Order “notes,” without “expressly find[ing]” that the
9
     Government’s commingling theory had “support in case law.” Id. at 10-11. The Court
10
     cited to United States v. Lazarenko, 564 F.3d 1026 (9th Cir. 2009), United States v.
11
     Warshak. 631 F.3d 266 (6th Cir. 2010) and United States v. Huber, 404 F.3d 1047 (8th
12
     Cir. 2005), as examples of such “support,” but none of these cases can be persuasively
13
     analogized to the one at bar.
14
           First, as the Court acknowledges, see MTD Order at 10, the reference in Lazarenko
15
     was non-binding dicta. In Lazarenko, the Ninth Circuit was not addressing what funds
16
     may be seized pretrial when the Government alleges a money laundering charge. Instead,
17
     the question in front of the Court in Lazarenko was whether a defendant can be convicted
18
     of wire fraud, which requires the use of “wire,” based on a wire transfer of monies from
19
     one account to another, where the Government did not prove that the transferred monies
20
     were the proceeds from the fraud scheme. The Ninth Circuit found that as long as the
21
     wire transfer was an “important” part of the defendant’s scheme, the Government had
22
     sufficiently proven the “use of wires” element of wire fraud, even if the monies actually
23
     transferred were not the gains from the fraud at issue. Lazarenko, 564 F.3d at 1036. In
24
     fact, other decisions in the Ninth Circuit support the conclusion—also reached by multiple
25
     other Courts of Appeal—that a dollar does not become “tainted” simply because it
26
     happens to be in the same account as a dollar that the Government contends is tainted.
27
     See United States v. 22 Santa Barbara Drive, Case No. 91-56184, 1997 U.S. App. Lexis
28
                                                6
          MR. OMIDI’S MOTION FOR RECONSIDERATION OF THE COURT’S ORDER, DATED JUNE 15, 2021
 Case 2:17-cr-00661-DMG Document 1099 Filed 06/29/21 Page 13 of 22 Page ID #:22522



 1 17960, *5 (9th Circuit July 16, 1997) (where some of the monies used to purchase a house
 2 were “legitimate” assets, that portion of the house “was not forfeitable.”); United States v.
 3 Ritchie, 2019 U.S. District LEXIS 112121 *2 (D. Nev. 2019) (explaining that the
 4 Government cannot seize assets unless it can prove that the assets are the proceeds of
 5 criminal activity or were “used to facilitate the crimes”); United States v. Ripinsky, 20
 6 F.3d 359, 365 n.8 (9th Cir. 1994) (explaining that because pretrial asset restraint can
 7 “cripple a business and destroy an individual's livelihood,” the Ninth Circuit will not read
 8 the forfeiture statutes broadly).
 9         The other cases cited in the MTD Order, Warshak (from the Sixth Circuit) and
10 Huber (from the Eighth Circuit), are not binding on this Court and thus, no more
11 persuasive than precedent cited by Mr. Omidi, from the Fifth Circuit, Seventh Circuit,
12 Tenth Circuit and Eleventh Circuit. See, e.g. United States v. Tencer, 107 F.3d 1120,
13 1134 (5th Cir. 1997) (“merely pooling [of] tainted and untainted funds in an account does
14 not, without more, render that account subject to forfeiture.”); United States v.
15 $448,342.85, 969 F.2d 474, 476 (7th Cir. 1992) (rejecting the theory that “the presence of
16 one illegal dollar in an account . . . taint[s] the rest—as if the dollar obtained from fraud
17 were like a drop of ink falling into a glass of water”); United States v. Bornfield, 145 F. 3d
18 1123, 1135 (10th Cir. 1998); United States v. Puche, 350 F. 3d 1137, 1153 (11th Cir.
19 2003).
20         Moreover, the facts of Warshak and Huber are so different from the case at bar that
21 these cases are especially unpersuasive. As the MTD Order relates, Warshak involved a
22 $500 million criminal forfeiture against the owner of an herbal supplements company.
23 631 F.3d at 274. The defendant argued, post trial, that at least $25 million in sales made
24 at retail outlets like Walmart and GNC were entirely legitimate and thus, should not be
25 forfeited. Id. at 332-33. The defendants also argued that these monies were made after
26 the company had become more established and its business practices were “reformed.”
27 Id. But, the Sixth Circuit rejected this argument, on the factual basis that during trial the
28 Government had established that the fraudulent practices “remained largely the same”
                                                 7
           MR. OMIDI’S MOTION FOR RECONSIDERATION OF THE COURT’S ORDER, DATED JUNE 15, 2021
 Case 2:17-cr-00661-DMG Document 1099 Filed 06/29/21 Page 14 of 22 Page ID #:22523



 1 throughout the history of the company’s existence. Given this fact, the Court concluded
 2 that even the $25 million in sales made at Walmart and GNC were the product of the false
 3 advertising and lies told to consumers by the company’s executives. Id. But, as
 4 described more fully in Mr. Omidi’s Opening Motion, no such equivalent argument can
 5 be made here. For example, the Government seized more than $23 million in assets
 6 earned prior to the alleged scheme to defraud, which the Government contends was first
 7 commenced in 2008. See S. Indictment (Dkt. 12) at ¶17. Specifically, records produced
 8 in discovery demonstrate that the Government seized millions in funds traceable to an
 9 account held by Mr. Omidi at Bank of America and which contained $23.86 million as of
10 year-end 2007, before any purported criminal activity is even alleged to have begun. See
11 Dkt. 1038 at 3-5. Second, the Government seized funds traceable to $3 million in
12 insurance proceeds paid by State Farm Insurance on a claim arising from a broken water
13 pipe in a commercial property. Id. In various filings, the Government acknowledged that
14 this $3 million in funds originated from innocent sources. See Dkt. 1038-2 (Excerpt from
15 Affidavit of Z. Pettigrew in Support of Government Application for Seizure Warrant) at ¶
16 55(f)(i) (“this payment does not represent proceeds of the fraud scheme…”). In other
17 words, unlike the $25 million at issue in Warshak, there can be no argument that the
18 monies earned by Mr. Omidi in legitimate transactions were simply “indirect” proceeds of
19 the fraud scheme, since there is no dispute that these monies were earned well before the
20 fraud scheme was even alleged to have begun.
21         Huber is actually consistent with arguments made by Mr. Omidi. While the Eighth
22 Circuit in Huber did find that certain legitimately earned monies, resulting from the sale
23 of crops, were forfeitable, it came to that conclusion because these monies were combined
24 with monies fraudulent obtained from the Government’s farm-program and then
25 laundered, for the purpose of disguising those illegitimate monies that had been
26 fraudulently obtained. 404 F.3d at 1058. In other words, Huber involves a classic money
27 laundering scheme, in which a defendant uses a business, such as a bar, to “wash” dirty
28 money, by combining the dirty money with the business’s clean money, so that neither
                                                8
          MR. OMIDI’S MOTION FOR RECONSIDERATION OF THE COURT’S ORDER, DATED JUNE 15, 2021
 Case 2:17-cr-00661-DMG Document 1099 Filed 06/29/21 Page 15 of 22 Page ID #:22524



 1 can be distinguished from the other. But, as Huber elsewhere acknowledges, where the
 2 comingling of legitimate and illegitimate funds into an account does not make the further
 3 laundering of the illegitimate funds any “less difficult or more or less free from
 4 obstruction or hindrance,” there can be no viable money laundering charge and the
 5 legitimate assets are not forfeitable. Id. at 1061. As Mr. Omidi has argued repeatedly—
 6 and which the Government has never responded to—the Government’s commingling
 7 theory is particularly illogical in this case, given that it was virtually impossible to
 8 disguise the monies paid by the insurance companies, since the insurance companies
 9 themselves kept complete records of exactly what they had spent on the procedures at
10 issue. Huber makes clear that in these circumstances, a commingling theory will not
11 justify criminal forfeiture of legitimately earned assets.
12         Moreover, it cannot be that the probable cause determination reached by Judge
13 Kenton is infallible because, as Mr. Omidi pointed out in his Reply, if that was the case,
14 the Government could not have agreed to release $10 million in assets in the fall of 2020.
15 The fact that the Government agreed to release those funds constitutes strong evidence
16 that the Government knows that it does not have probable cause to justify the seizure of
17 all $127 million in assets.
18         For these reasons, Mr. Omidi respectfully requests that the Court reconsider its
19 decision concerning the viability of the Government’s commingling theory as applied to
20 the facts of this case.
21             D.    The Court Erred When It Concluded That the Government’s Civil
22                   Forfeiture Complaint Was Filed Within the Applicable Statute of
                     Limitations.
23
           Mr. Omidi respectfully contends that the Court erred when it concluded that the
24
     Government’s Civil Forfeiture Complaint was filed within the applicable Statute of
25
     Limitations and thus, that Mr. Omidi does not have the superior interest to the
26
     Government with respect to the seized funds. See Luis v. United States, 136 S. Ct. 1083,
27
     1093-1095 (2016).
28
                                                9
          MR. OMIDI’S MOTION FOR RECONSIDERATION OF THE COURT’S ORDER, DATED JUNE 15, 2021
 Case 2:17-cr-00661-DMG Document 1099 Filed 06/29/21 Page 16 of 22 Page ID #:22525



 1         As an initial matter, the Court appears to have misunderstood the procedural
 2 posture behind Mr. Omidi’s argument. The Court notes that Mr. Omidi’s statute of
 3 limitations argument would fail if brought as a motion to dismiss under Federal Rule of
 4 Civil Procedure 12(b)(6), because in such a circumstance, the allegations in the Complaint
 5 would be accepted as true. MTD Order at 12, n. 10. But, Mr. Omidi’s motion is different.
 6 It seeks relief under the Supreme Court’s decision in Luis, where the Supreme Court
 7 explained that the question of “whether property” can be “subject to pretrial restraint” is
 8 an inquiry that “very much depends on who has the superior interest in the property at
 9 issue.” Luis, 136 S. Ct. at 1091. When a defendant needs the assets at issue in order
10 exercise his right to retain counsel of choice under the Sixth Amendment, the Government
11 cannot restrain those funds without a “showing” of an even stronger Governmental
12 interest in the property. Id. at 1092. In other words, unlike in a case where a defendant
13 moved to dismiss under Rule 12(b)(6) and the Government’s allegations are presumed to
14 be true, the Government here is obligated, on Constitutional grounds, and under Supreme
15 Court precedent, to make an affirmative “showing” that it has an interest in the seized
16 funds that is greater than the interest of the defendant: in this context, its allegations
17 receive no deference. See also United States v. Spiegel, 995 F.2d 138, 141 (9th Cir. 1993)
18 (relying on Unimex and confirming that the merits of a civil forfeiture can be considered
19 in the context of a related criminal case, before the commencement of the criminal trial).
20         The MTD Order appears to have incorporated by reference arguments made by the
21 Government in a prior motion (Dkt. 561) concerning Mr. Omidi’s statute of limitations
22 argument, but which were not made in the Opposition brief filed by the Government in
23 connection with Mr. Omidi’s Motion to Dismiss. See Dkt. 1052 (Government’s
24 Opposition to Motion to Dismiss, at footnote 23: “The government has previously
25 addressed OMIDI’s meritless arguments regarding the statute of limitations in response to
26 his prior motions for return of property. . .To the extent the Court would like further
27 briefing on this matter in the criminal case, the government requests the opportunity to
28 brief the issue further.). Mr. Omidi respectfully contends that the Court erred in agreeing
                                                10
           MR. OMIDI’S MOTION FOR RECONSIDERATION OF THE COURT’S ORDER, DATED JUNE 15, 2021
 Case 2:17-cr-00661-DMG Document 1099 Filed 06/29/21 Page 17 of 22 Page ID #:22526



 1 to incorporate the Government’s prior arguments into the Government’s Opposition to
 2 Mr. Omidi’s Motion to Dismiss, given the multiple cases in the Ninth Circuit that make
 3 clear that a party must substantively engage with the issues, rather than cursorily
 4 dismissing them in a footnote, as the Government did in its Opposition. See Dkt. 1061 at
 5 11, n. 4; see also Recycle for Change v. City of Oakland, 856 F.3d 666, 673 (9th Cir.
 6 2017) (“RFC waived this argument because it never raised it in its briefs, other than in a
 7 terse one-sentence footnote.”), citing Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994)
 8 (“We review only issues which are argued specifically and distinctly in a party's opening
 9 brief.... [A] bare assertion does not preserve a claim ...”); City of Emeryville v. Robinson,
10 621 F.3d 1251, 1262 n.10 (9th Cir. 2010) (concluding that appellant waived claim “[b]y
11 failing to address the issue in its opening brief except in a footnote”). Moreover, given
12 that Mr. Omidi did not have an opportunity to wholly respond to the arguments made by
13 the Government in its prior briefing, reconsideration of the conclusions in the MTD Order
14 concerning Mr. Omidi’s statute of limitations argument is especially appropriate. See
15 L.R. 7-18(a); FRCP 60(b)(1), (b)(6).
16          In finding that the Civil Forfeiture Complaint was timely filed, the Court first noted
17 that in a civil forfeiture case, the statute of limitations is tolled for any period in which the
18 identity of the defendant res is “affirmatively conceal[ed]” and only begins to run once
19 the Government “discover[s] [] the property’s true ownership.” MTD Order at 12-13. It
20 is not clear from the MTD Order whether the Court believes that there was a period in
21 which the Government was unaware of who the $127 million in seized assets belonged to,
22 but to the extent that is the case, Mr. Omidi respectfully wishes to correct the record. In
23 fact, the record is clear that the Government knew exactly who owned the $127 million in
24 assets that were later seized, since, in 2012, the Government issued subpoenas to the very
25 banks from which it seized the funds in 2014 and received all bank statements associated
26
27
28
                                                11
           MR. OMIDI’S MOTION FOR RECONSIDERATION OF THE COURT’S ORDER, DATED JUNE 15, 2021
 Case 2:17-cr-00661-DMG Document 1099 Filed 06/29/21 Page 18 of 22 Page ID #:22527



 1 with those accounts, which revealed the identity of the owners.4 See Dkts. 1038-3
 2 (Donnelly Declaration) at Ex. 21 (under seal) and Ex. 22 (under seal). In fact, as Mr.
 3 Omidi described in his Motion to Dismiss, the statute of limitations begins to run in a civil
 4 forfeiture case, when the government discovers or possesses the means to discover the
 5 alleged wrong, whichever comes first. United States v. $515,060.42 in U.S. Currency,
 6 152 F.3d 491, 499 (6th Cir. 1998); see also United States v. Real Property 874 Gartel
 7 Drive, Walnut, California, 79 F.3d 918, 922 (9th Cir. 1996) (five-year limitations period
 8 began upon filing of false loan application, not upon discovery that property was
 9 purchased with loan money); United States v. Four Tracts of Prop., 70 F.3d 1273 (6th Cir.
10 1995) (five-year limitations period began upon discovery of drug trafficking, not upon
11 discovery that property was purchased with drug proceeds); United States v. James Daniel
12 Good Prop. Titled in Name of James Daniel Good, 971 F.2d 1376, 1381 (9th Cir. 1992) (
13 Time of discovery is a factual determination based on a “known” or “should-have-known”
14 standard, and the offense should be deemed “discovered” when the Government actually
15 discovers, or possesses the means to discover, the alleged wrong, whichever occurs first.)
16 As Mr. Omidi described in his Motion to Dismiss, there can be no legitimate dispute that
17 the Government knew about the allegedly fraudulent conduct associated with the res for
18 over five years prior to the filing of the Civil Forfeiture Complaint on May 8, 2018. See
19 Dkt. 1038-3 (Donnelly Decl.) at ¶¶ 7-56.
20         The MTD Order also notes that if “parties are engaged in a continuing course of
21 conduct, the limitations period may recommence with each violative act.” MTD Order, at
22 13. The MTD Order goes on to state that the defendant res in the Civil Forfeiture Case
23 was “engaged in a continuing course of conduct” to defraud insurance companies and a
24
     4
25  Indeed, if the law was different, and followed the “government's definition of
   ‘discovered,’ the statute of limitations for forfeitures would not commence until the
26 government said so, that is, until the government declared that it had uncovered sufficient
27 facts. Such a result would turn legislative judgment on its head.” United States v.
   $116,000 in U.S. Currency, 721 F. Supp. 701, 705 (D.N.J. 1989).
28
                                               12
          MR. OMIDI’S MOTION FOR RECONSIDERATION OF THE COURT’S ORDER, DATED JUNE 15, 2021
 Case 2:17-cr-00661-DMG Document 1099 Filed 06/29/21 Page 19 of 22 Page ID #:22528



 1 “money laundering scheme (where all of the defendant res was involved) in one or more
 2 of the money laundering transactions to conceal and disguise the nature, source, location,
 3 ownership and control of the proceeds of the fraud scheme to promote further criminal
 4 conduct, such that the statute of limitations restarted with each new offense, rendering the
 5 claims timely.” MTD Order at 13. Mr. Omidi respectfully moves for reconsideration of
 6 this conclusion, given that fact that the Court seems to have overlooked the fact that the
 7 Government’s application for the seizure warrant admits that no additional monies were
 8 deposited into the accounts holding the defendant res after July 31, 2012, five years and
 9 11 months before the Civil Forfeiture Complaint was filed. See Dkt. 1038 at Ex. 10
10 (under seal) at p. 20, n. 10 (conceding that “[t]he last outside deposit into the Subject
11 Accounts [which the Government seized] occurred on July 31, 2012.”.) The defendant
12 res could not have been involved in any continuing “course of conduct” that “restarted”
13 the statute of limitations, given the fact that the last deposit was dated July 31, 2012. 5
14
     5
15     The Seventh Circuit’s decision in 5443 Suffield Terrace does not assist the Government.
     There, the district court determined that the house at issue should be forfeited because
16   there was a “lucrative business selling illegally imported Cuban cigars out of the property
17   and [] mortgage payments [were made] on the property from the profits of that illegal
     business.” United States v. 5443 Suffield Terrace, Skokie, Ill., No. 02 C 1883, 2008 WL
18   4874826, at *1 (N.D. Ill. June 17, 2008), aff'd, 607 F.3d 504 (7th Cir. 2010). The Seventh
19   Circuit agreed that the reuse of the same house in subsequent illegal smuggling restarted
     the clock—a distinguishing fact that this not present in this case, since the Government
20   concedes that the bank accounts were dormant after July 31, 2012. Moreover, as the
21   Seventh Circuit explained, in 5443 Suffield Terrace, 607 F.3d 504 (7th Cir. 2010), the
     Government had alleged a series of discrete acts of smuggling using the same house that
22
     could each independently support forfeiture of the house. Here, in contrast to 5443
23   Suffield Terrace, the Government previously argued that the Get-Thin Entities had been
     continuously operating a “[medical business with the use and transfers of the funds its
24
     procured] in general.” (Dkt. 516 at 6-7; Dkt. 516 at 29 (“continuing course of conduct”);
25   Dkt. 516 at 32, n.12 (“continuing criminal conduct alleged in the Complaint”)). Because
     the Government’s forfeiture claims are predicated on an ongoing scheme, the statute of
26
     limitations runs from the date the Government discovers the offense, and does not restart
27   with each independent act, even if those acts could have been charged separately.
     $515,060.42, 152 F.3d at 503 (holding, in case where the Government could have charged
28
     separate offenses for each bingo game at issue, and then brought forfeiture claim for each,
                                                13
           MR. OMIDI’S MOTION FOR RECONSIDERATION OF THE COURT’S ORDER, DATED JUNE 15, 2021
 Case 2:17-cr-00661-DMG Document 1099 Filed 06/29/21 Page 20 of 22 Page ID #:22529



 1           While the MTD Order notes allegations that Aetna paid approximately $54
 2 million to Get Thin entities between January 2008 and June of 2013, and the Court
 3 contends that such payments would have extended the statute of limitations, see MTD
 4 Order, at 13, Mr. Omidi respectfully wishes to clarify to the Court that any of those
 5 monies—the $54 million from Aetna—that were deposited after July 31, 2012 could not
 6 be part of the defendant res, since it is undisputed that no additional monies were
 7 deposited into the accounts from which the res was seized after July 31, 2012. As noted
 8 above, the defendant res could not have been involved in any “continuing course of
 9 conduct” after July 31, 2012, because there were no more deposits after that date. For
10 largely the same reason, the allegations in the Civil Forfeiture Complaint concerning
11 monies paid by Tricare “between January 2008 and November 2013,” see MTD Order, at
12 13, n. 12, do not affect the statute of limitations because any monies from Tricare that
13 were deposited into the subject accounts from which the defendant res was seized were
14 deposited prior to July 31, 2012. Finally, the Court notes that deposits were made into
15 Wells Fargo accounts until December 2013. See MTD Order, at 13, n. 12. The defendant
16 res however does not include any monies from Wells Fargo accounts; the only money at
17 issue in the Civil Forfeiture Action is that seized from the accounts at Bank of America
18 and Deutsche Bank and no deposits were made into those accounts after July 31, 2012.
19 Moreover, it is not clear to the defense what deposits the Government could be referring
20 to in December 2013, given that all of the Wells Fargo accounts were closed on March 16,
21
     that the “Government cannot disregard its discovery of earlier occurring offenses in
22   preference for later offenses which would produce a more favorable timeline.”). To hold
23   otherwise and adopt the Government’s view would “transform the limitations period from
     a check on governmental delay in prosecution to a function of prosecutorial discretion.”
24   United States v. Yashar, 166 F.3d 873, 879 (7th Cir. 1999). Indeed, here, while the
25   Government arguably could have based its forfeiture claim on allegations of distinct
     crimes that occurred within the statute of limitations, i.e. within 5 years of May 8, 2018, it
26   did not do so, presumably because it did not want to be limited to seeking only the
27   property traceable to, or involved in, those specific offenses.

28
                                                14
           MR. OMIDI’S MOTION FOR RECONSIDERATION OF THE COURT’S ORDER, DATED JUNE 15, 2021
 Case 2:17-cr-00661-DMG Document 1099 Filed 06/29/21 Page 21 of 22 Page ID #:22530



1 2012. See Dkt. 1038-3 (Donnelly Decl.) at Ex. 24 (under seal) (SAR submitted by Wells
2 Fargo, explaining that all accounts were closed on March 16, 2012).
3           For these reasons, Mr. Omidi respectfully requests that the Court reconsider its
4 conclusion that the Government’s Civil Forfeiture Action was not time-barred.
5     II.      CONCLUSION
6           For the reasons described herein, Mr. Omidi respectfully requests that the Court
7 reconsider its June 15, 2021 Order denying Mr. Omidi’s Motion to Dismiss.
8
9           DATED: June 29, 2021             Respectfully submitted,
10
11                                           WILLKIE FARR & GALLAGHER LLP
12
                                             By: s/ Michael S. Schachter
13                                               MICHAEL S. SCHACHTER
14                                               RANDALL W. JACKSON
                                                 CASEY E. DONNELLY
15                                               SIMONA AGNOLUCCI
16                                               ATTORNEYS FOR DEFENDANT
17                                               JULIAN OMIDI
18
19
20
21
22
23
24
25
26
27
28
                                                 15
            MR. OMIDI’S MOTION FOR RECONSIDERATION OF THE COURT’S ORDER, DATED JUNE 15, 2021
 Case 2:17-cr-00661-DMG Document 1099 Filed 06/29/21 Page 22 of 22 Page ID #:22531



1                                      PROOF OF SERVICE
2
           I am employed and a resident of New York. I am over the age of 18 and not a party
3
     to the within action; my business address is 787 Seventh Avenue, New York, NY 10019.
4
     On June 29, 2021, I served the document described as:
5
      Mr. OMIDI’S MOTION FOR RECONSIDERATION OF THE COURT’S
6 JUNE 15, 2021 ORDER.

7
           Upon the interested parties in this action as follows:
8
                X      By the Court’s ECF.
9
           I declare that I am employed in the office of a member of the bar of this Court at
10
     whose direction the service was made.
11
           Executed on June 29, 2021.
12
13
                                             s/ Michael S. Schachter
14                                           Michael S. Schachter
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                1
          MR. OMIDI’S MOTION FOR RECONSIDERATION OF THE COURT’S ORDER, DATED JUNE 15, 2021
